per curiam:
El Ledo. Elliot Merced Montañez, abogado e ingeniero de profesión, instó una demanda por cobro de dinero contra unos ex clientes, de quienes alega que le de-bían cierta cantidad de dinero en concepto de sus honora-rios de abogado. Éstos, a su vez, reconvinieron, alegando que el licenciado Merced Montañez les había facturado, y ellos habían pagado, en exceso de lo pactado. La conducta del licenciado Merced, como demandante en ese caso y su renuencia a satisfacer la sentencia dictada en su contra por el Tribunal de Primera Instancia, se encuentra hoy ante nuestra consideración.
HH
En julio de 1997, la Oficina del Procurador General pre-sentó una queja contra el licenciado Merced ante este Tribunal. Ésta se relacionaba con una sentencia dictada por el Tribunal de Primera Instancia, Sala Superior de Ba-yamón, de 4 de marzo de 1994, en el caso Elliot Merced Montañez v. Suc. Rafael Rivera Alejandro, Civil Núm. DAC-91-6662, sobre un incumplimiento de contrato y cobro de dinero. En dicha sentencia, el Hon. Carlos Rivera Ma-rrero resolvió que el querellado debía reembolsar a los de-mandados, aquí quejosos, la cantidad de $20,341.42 que éstos le habían pagado en exceso.(1)
En marzo de 1988, la sucesión de don Rafael Rivera Alejandro suscribió una carta, a modo de acuerdo, sobre servicios profesionales con el querellado para que éste rea-lizara los trámites legales correspondientes para liquidar la herencia del causante. Las partes pactaron que los ho-norarios del querellado habrían de computarse a razón del *681cinco por ciento sobre los primeros $100,000 del monto del caudal, y en tres por ciento sobre el balance. Con posterio-ridad, se suscribieron otras dos cartas (acuerdos) con la sucesión de dos familiares del causante Rafael Rivera Alejandro, que fallecieron antes de concluir las gestiones de liquidación de la sucesión de Don Rafael.
En enero de 1990, el licenciado Merced envió una fac-tura a sus clientes por los trabajos rendidos hasta ese momento. En ella, estimó el valor total del caudal que ha-bría de liquidar en $783,592.74. Sobre esa base aplicó un quince por ciento sobre los primeros $100,000 y un nueve por ciento sobre el balance, para un total en honorarios de abogados de $76,523.35. A renglón seguido, indicó que ajustaba la factura, y computó el ocho por ciento sobre la cantidad de $733,652.74 y un tres por ciento sobre una estructura que era propiedad de la sucesión valorada en $49,940, para un total de $60,190.42 en honorarios de abogados. Los miembros de la sucesión pagaron la factura remitida en febrero de ese mismo año.
Año y medio más tarde, en mayo de 1991, la sucesión le solicitó la renuncia al licenciado Merced Montañez. En ju-nio de 1991, el querellado le remitió a la sucesión una fac-tura de $10,561.26 de unos honorarios que indicó habían quedado por satisfacer. La sucesión objetó los honorarios facturados. Así las cosas, el licenciado Merced instó el pleito antes mencionado. Los miembros de la sucesión, a su vez, reconvinieron alegando que la factura de enero de 1990, de sobre $60,000, no se ajustaba a los términos acordados. El tribunal de instancia, como hemos señalado, declaró “con lugar” la reconvención y ordenó la devolución de $21,618.51, pagado en exceso. En la sentencia dictada, el juez Rivera Marrero hizo constar que tomó en conside-ración lo dispuesto en los Cánones 23, 24 y 25 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Inconforme con la determinación del tribunal de instan-cia, el querellado interpuso un recurso de revisión ante *682este Tribunal (Núm. RE-1995-26). El 17 de marzo de 1995 dictamos una resolución en dicho caso, proveyendo “no ha lugar” al recurso instado e indicamos:
“A la solicitud de revisión radicada por la parte demandante recurrente, no ha lugar. La sentencia recurrida es fundamen-talmente correcta. La parte recurrente no aduce hecho o fun-damento alguno que nos induzca a intervenir con la misma.” Informe de la Comisionada Especial, pág. 19.
En su escrito, el Procurador General nos informó que los quejosos habían tratado, infructuosamente, de hacer efec-tiva su sentencia desde julio de 1995, cuando ésta advino final y firme.
Presentada la queja, se le concedió al licenciado Merced un término para que replicase. En su contestación, el licen-ciado Merced Montañez expresó su convencimiento de que la sentencia dictada en su contra fue totalmente injusta y errónea. La argumentación del querellado giró fundamen-talmente alrededor de los méritos de la sentencia dictada en su contra en el caso Núm. DAC-91-6662, que dio origen a la queja formulada. Este ha entendido que dicha senten-cia no reflejó adecuadamente el acuerdo sobre los honora-rios de abogado pactados por las partes, habida cuenta que, según alega, hubo una novación de los términos del contrato originalmente suscrito. En su escrito, específica-mente, nos solicitó que examináramos el testimonio de la parte demandada en ese pleito; para que resolviéramos “mediante opinión la corrección o no de la sentencia que ha provocado un reclamo tan importante para el futuro profe-sional, económico y personal del suscribiente”. Contesta-ción a la querella, 15 de enero de 1998, pág. 1.
En su defensa, además, expresó que en sus veintidós años de abogado siempre ha actuado rectamente y en es-tricto apego a los cánones de ética que rigen la profesión de abogado, así como la de ingeniería.
*683Evaluado el Informe del Procurador General y la res-puesta del querellado, ordenamos al primero que presen-tara su querella, lo cual realizó en enero de 1998. En ésta se formularon tres cargos por violación a los Cánones 23, 24 y 25 del Código de Ética Profesional, ante. Esos cargos se fundamentan en las determinaciones de hechos formu-ladas por el Tribunal de Primera Instancia en el caso Núm. DAC-91-6662, las cuales se adoptaron como propias y en la negativa del licenciado Merced a cumplir con los términos de la sentencia dictada en su contra.
El Procurador General nos señaló que la actitud del li-cenciado Merced Montañez de negarse a pagar la sentencia dictada en su contra configuraba, primero, una violación al citado Canon 23 del Código de Ética Profesional, que exige, entre otras cosas, que todo abogado debe cultivar una re-lación fiduciaria con su cliente, fundamentada en la más absoluta honradez; segundo, una violación al referido Canon 24, que obliga a todo abogado a fijar sus honorarios razonablemente para que reflejen lo que realmente valen sus servicios, y finalmente, que la conducta del licenciado Merced infligía el mencionado Canon 25, que obliga al abo-gado a evitar controversias con sus clientes relacionadas a su compensación y a recurrir a demandas contra un cliente sólo en casos en que se deba evitar una injusticia, imposi-ción o fraude.
El 27 de marzo de 1998 nombramos al licenciado Pierre Vivoni para que, en calidad de comisionado especial, escu-chara la prueba y rindiera el informe de rigor.
Luego de varios incidentes procesales que no es necesa-rio relatar, en mayo de 1999 el querellado presentó por escrito su posición respecto a la querella presentada. En su escrito planteó, esencialmente, los mismos argumentos es-grimidos en cuanto su contestación al informe presentado por el Procurador General.
Así las cosas, el asunto quedó sometido ante el Comisionado. Luego de la renuncia del comisionado Vivoni, *684por haber asumido éste el cargo de Superintendente de la Policía de Puerto Rico, designamos a la licenciada Ygrí Rivera de Martínez como comisionada especial.
La comisionada Rivera de Martínez nos sometió su in-forme, en el que concluyó que, conforme a la prueba desfi-lada, los argumentos de las partes y las determinaciones de hechos del Tribunal de Primera Instancia se configura-ron las violaciones a los cánones del Código de Ética Pro-fesional imputados por el Procurador General.
Finalmente, la comisionada Rivera de Martínez nos re-comienda en su informe que se tome en consideración, como atenuante a la actuación del querellado, el hecho “que es la primera vez que el querellado se ha visto some-tido a un procedimiento de esta magnitud, a pesar que fue autorizado a ejercer la abogacía desde el año 1975 y la notar[í] a e[n] 1976, y además practica su profesión como Ingeniero Civil”.(2) Informe de la Comisionada Especial, pág. 1.
Resumido los hechos que dan base a la querella presen-tada y a las conclusiones de la Comisionada Especial, pa-semos a evaluar el derecho aplicable para luego determi-nar si la conducta del licenciado Merced Montañez configura una violación a los cánones del Código de Ética Profesional, según fueron imputados. Veamos.
H-i t — <
El contrato de servicios profesionales de abogado está revestido de un alto contenido ético, que lo distingue de un contrato ordinario de arrendamiento de servicios. Nassar Rizek v. Hernández, 123 D.P.R. 360 (1989); Colón v. All Amer. Life & Cas. Co., 110 D.P.R. 772 (1981). De ahí que el Canon 24 del Código de Ética Profesional, 4 L.P.R.A. *685Ap. IX, indique que la fijación de honorarios profesionales deberá regirse siempre por el principio deontológico de que la profesión legal es parte “de la administración de la jus-ticia y no un mero negocio con fines de lucro”.
En nuestra jurisdicción hemos dispuesto que los honorarios contingentes no están reñidos con la ética cuando redundan en beneficio del cliente, o cuando el cliente lo prefiera una vez haya sido informado de sus particularidades y sus consecuencias, o cuando no sean tan excesivamente onerosos que logren alcanzar dimensiones de mala fe. In re Criado Vázquez, 155 D.P.R. 449 (2001); Méndez v. Morales, 142 D.P.R. 26 (1996); In re Clavell Ruiz, 131 D.P.R. 500 (1992). Mediante este tipo de acuerdo, el abogado se hace partícipe en el resultado del caso que tramita, para recibir así un porcentaje de la cuantía que reciba su cliente. In re Criado Vázquez, ante.
Hemos resuelto reiteradamente que es deseable que el acuerdo sobre los honorarios de abogado se haga por escrito, con la mayor claridad posible, libre de ambigüedades y haciendo constar las contingencias previsibles que pudieran surgir durante el transcurso del pleito o del asunto que se atiende a nombre del cliente. Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545 (1992); Ramírez Segal & Látimer v. Rojo Rigual, 123 D.P.R. 161 (1989); Colón v. All Amer. Life & Cas. Co., ante. Así, en Ramírez Segal & Látimer v. Rojo Rigual, ante, pág. 173, específicamente indicamos que, “tanto los cánones de ética profesional como la jurisprudencia indican que la mejor práctica la constituye el acordar, por escrito y con claridad, los honorarios y designar una cantidad fija o una fórmula para computarla o determinarla”. Véanse: Cánones 24 y 25 del Código de Ética Profesional, ante; Colón v. All Amer. Ins. & Cas. Co., ante. Una vez reducido a escrito, se minimizan, necesariamente, las controversias con los clientes sobre el monto de la compensación por servicios prestados. Méndez v. Morales, ante.
*686De otro lado, el abogado tiene derecho a recibir una compensación razonable por los servicios que rinde a sus clientes. Pérez v. Col. Cirujanos Dentistas de P.R., ante; Rodríguez v. Ward, 74 D.P.R. 880 (1953). En Nassar Rizek v. Hernández, ante, pág. 373, dijimos entonces que:
Lo expuesto tiene como contraparte el derecho del abogado a recibir como profesional una compensación razonable por sus servicios .... Como corolario, el abogado está facultado a enta-blar aquellas reclamaciones judiciales necesarias para el cobro de sus honorarios, aunque cautelarmente, el mismo canon se-ñala que “debe evitarse”, a no ser que se presenten única-mente para impedir injusticias, imposiciones o fraudes. Véanse, además: Canon 25 del Código de Etica Profesional, ante; Pérez v. Col. Cirujanos Dentistas de P.R., ante.
Veamos entonces cómo esta normativa aplica a los he-chos del caso ante nuestra atención.
i — 1 HH
De entrada, hacemos constar que hemos evaluado dete-nidamente el informe que nos fuera sometido por la Comi-sionada Especial en este caso, el informe y la querella pre-sentada por el Procurador General, las determinaciones de hecho formuladas por el Tribunal de Primera Instancia en el caso Núm. DAC-91-6662, así como el expediente original de dicho caso.
Luego de esta evaluación queda claro que el querellado suscribió tres cartas-acuerdos para tramitar todo lo rela-cionado con la liquidación de tres sucesiones distintas, aunque relacionadas entre sí. Estas cartas eran idénticas todas en cuanto a sus términos y condiciones. En cada uno de estos contratos se disponía que el licenciado Merced Montañez realizaría todos los trámites relativos al caudal del causante y sus honorarios se computarían, como indi-cáramos, a razón del cinco por ciento sobre los primeros $100,000 del monto del caudal y tres por ciento sobre el *687exceso de los $100,000. Los términos de las cartas suscri-tas entre las partes, por lo tanto, eran claros e inequívocos.
Este arguye que dichos términos fueron variados por las partes y nos indica que ello explica el porqué se le pagó la factura de enero de 1991 sin objeción alguna. Sobre este particular, el tribunal de instancia señaló que la interpre-tación del licenciado Merced contradice la prueba presen-tada e, incluso, su propio testimonio, cuando acepta que las cartas-acuerdos “siempre estuvieron en vigor y gobernaban las relaciones entre las partes”. Sentencia enmendada, pág. 7. Por lo tanto, la posición del querellado en cuanto a los términos de los acuerdos, suscritos entre él y sus repre-sentados, no encuentra apoyo en la prueba que desfiló en el caso y su testimonio sobre este particular no le mereció credibilidad al tribunal de instancia. Como ya indicamos, esta determinación advino final y firme.
Este caso ejemplifica la necesidad imperiosa de que todo abogado recoja en un documento el acuerdo al que llegue con sus clientes sobre sus honorarios, así como cualquier enmienda o variación a lo acordado originalmente, que surja durante el trámite del caso o del asunto que se atiende para un cliente. De esta forma se reducen al mínimo los posibles conflictos que puedan surgir en la relación abogado-cliente, particularmente cuando surgen desavenencias entre representante y representado. Ello reducirá las agrias disputas que este tipo de litigación siempre genera y que tanto lacera la imagen de la profesión legal y de la justicia en general.
Por otro lado, la determinación hecha por el Tribunal de Primera Instancia sobre el monto de los honorarios a que tenía derecho el licenciado Merced fue justa y razonable. La cantidad determinada por dicho foro constituía una compensación razonable por los servicios prestados por éste a sus clientes. Nassar Rizek v. Hernández, ante; Pérez v. Col. Cirujanos Dentistas de P.R., ante.
Debemos, además, señalar que la insistencia del licen-*688ciado Merced Montañez de no acatar los términos de la sentencia dictada por el Tribunal de Primera Instancia en el caso Núm. DAC-91-6662, luego de ésta advenir final y firme, merece nuestra más enérgica censura. El licenciado Merced no era un demandante cualquiera, desconocedor de los procesos judiciales. Todo lo contrario, es un abogado avezado, con más de veinte años de experiencia como abo-gado postulante, lo que hace su actuación aún más reprochable.
No se justifica en nada la contumacia y testarudez del licenciado Merced de negarse a aceptar los términos de una sentencia final y firme. Adviértase que el licenciado Merced agotó todos los mecanismos legales que tenía a su disposición para revisar el dictamen de instancia. Su con-ducta lesiona los mejores intereses de la administración de la justicia.
No podemos dejar al arbitrio de los litigantes la determinación de qué dictámenes acatar y cuáles no. Ello propende al caos y a la anarquía, anatemas a un ordenamiento donde se respeten los tribunales de justicia y sus dictámenes. Todo abogado tiene la obligación ética de actuar siempre con el mayor respeto hacia los tribunales y las partes.
A la luz de lo anterior, concluimos que el licenciado Mer-ced Montañez incurrió en violación a los Cánones 23, 24 y 25 del Código de Ética Profesional, ante, según fueron pre-sentados por el Procurador General. Habida cuenta, sin embargo, de que ésta es la primera vez en que atendemos una queja contra el licenciado Merced Montañez en sus veintinueve años como abogado, nos limitamos en esta oca-sión a censurarle enérgicamente por su conducta impropia y altamente reprochable. Le advertimos que, en lo suce-sivo, deberá ser más cuidadoso y riguroso en los acuerdos sobre honorarios de abogados a los que llega con sus clien-tes, teniendo presente que lo más aconsejable es que cual-*689quier cambio sustancial en los términos acordados origi-nalmente deberán recogerse también en documento escrito.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.

C1) El tribunal dispuso también el pago de $2,500 en concepto de los honorarios de abogado.


 Señala la Comisionada Especial que el 8 de octubre de 1998 se presentó una queja ante este Tribunal contra el licenciado Merced Montañez, pero ésta fue archi-vada el 12 de marzo de 1999.